OPINION — AG — ** PRECINCT REGISTRAR — DUAL OFFICE HOLDING ** A PRECINCT REGISTRAR APPOINTED UNDER THE PROVISIONS OF 26 Ohio St. 93.3 [26-93.3] MAY BE APPOINTED AS A COUNTER UNDER THE PROVISIONS OF 26 Ohio St. 361 [26-361] ; BUT THAT, UNDER THE PROVISIONS OF 51 Ohio St. 6 [51-6] IF SUCH REGISTRAR IS APPOINTED AS COUNTER, AND ACCEPTS AND ENTERS INTO SUCH LATTER OFFICE, HE WILL IPSO FACTO VACATE HIS OFFICE AS PRECINCT REGISTRAR. (DUAL OFFICE HOLDING, COUNTY, ELECTION BOARD) CITE: 51 Ohio St. 6 [51-6] 26 Ohio St. 73 [26-73] (RICHARD M. HUFF)